Citation Nr: 1616628	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-29 667	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroparesis, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to Marcy 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO denied service connection for gastroparesis, and from an October 2012 rating decision in which the RO determined that new and material evidence had not been received to reopen the previously denied claim for  service connection for bilateral hearing loss.

In April 2011 and November 2012, the Veteran filed respective notices of disagreement (NOD) with each determination.  Statements of the Case (SOC) were issued in October 2011 and April 2014, and the Veteran filed substantive appeals (via VA Forms 9, Appeal to the Board of  Veterans' Appeals) in October 2011 and May 2014, respectively.

The Veteran was scheduled for a Board video conference hearing in January 2016, however, he did not appear for the hearing.  As will be discussed below, his representative attended the scheduled hearing and indicated, on the record, that the Veteran wished to withdraw the issues on appeal.  A transcript of that hearing has been associated with his claims file.
 
The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been considered by the Board.


FINDING OF FACT

In correspondence received in January 2016, as well as during the January 2016 Board hearing, prior to the promulgation of an appellate decision, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issues of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, and service connection for gastroparesis, to include as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran's authorized representative as to the issue of whether new and material evidence has been received to reopen a claim for  service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal of the appeal by the Veteran's authorized representative as to the issue of service connection for gastroparesis, to include as secondary to service-connected disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in correspondence received in January 2016, as well as during the January 2016 Board hearing, prior to the promulgation of an appellate decision, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issues of whether new and material evidence has been received to reopen a claim for  service connection for bilateral hearing loss, and service connection for gastroparesis, to include as secondary to a service-connected disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a e claim for service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of service connection for gastroparesis, to include as secondary to service-connected disability, is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


